DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the                                                           
Status of Application 
2	This instant Office Action is in response to Original Filing filed on 5/6/2021.
3.	This Office Action is made Non-Final.
4.	Claims 1-9 are pending.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 5/6/2021, 8/30/2021, and 5/17/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of Patent No. US 11,032,758. Although the claims at issue are not identical, they are not patentably distinct from each other because  they both claim similar subject matter of a beacon frame including information indicating a wake-up radio (WUR) channel used for transmission of a WUR frame; transmitting, by the access point, the beacon frame; and transmitting, by the access point, the WUR frame in the WUR channel indicated by the beacon frame. 

Note that the table below compares the claims of the present invention with the relevant claims in the Patent Application, wherein each claim that are similar or exact are in the same box side by side.
Current CON AP No. 17313984
Patent No. US 11,032,758
1. An operation method of an access point in a communication system, the operation method comprising: generating, by the access point, a beacon frame including information indicating a wake-up radio (WUR) channel used for transmission of a WUR frame; transmitting, by the access point, the beacon frame; and transmitting, by the access point, the WUR frame in the WUR channel indicated by the beacon frame.

  



1. An operation method of an access point in a communication system, the operation method comprising: receiving, by the access point, an association request frame from a station, the association request frame including information indicating a time necessary for the station to transit from a sleep state to a wake-up state; generating, by the access point, an association response frame including information indicating a start point of a period of a wake-up radio (WUR) duty cycle, information indicating a transmission interval of a beacon frame including one or more information for WUR operations, and information indicating a first channel used for the WUR operations, a frequency band of the first channel being different from a frequency band of a second channel used for normal operations except for the WUR operations; and transmitting, by the access point, the association response frame in response to the association request frame to the station, wherein, at the start point of the period of the WUR duty cycle, the station which has been accessed to the access point operates in a WUR mode.

10. A station in a communication system, the station comprising: a processor; a memory storing one or more commands executed by the processor; and a transceiver transmitting and receiving a frame according to the one or more commands, wherein the one or more commands are executed to receive a beacon frame including information indicating a transmission interval of the beacon frame from an access point, identify the transmission interval indicated by the beacon frame, and perform a reception operation of the beacon frame based on the transmission interval, wherein the beacon frame includes information indicating a first channel used for wake-up radio (WUR) operations, and a frequency band of the first channel is different from a frequency band of a second channel used for normal operations except for the WUR operations.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to a beacon frame including information indicating a wake-up radio (WUR) channel used for transmission of a WUR frame; transmitting, by the access point, the beacon frame; and transmitting, by the access point, the WUR frame in the WUR channel indicated by the beacon frame.
2. The operation method according to claim 1, wherein a station performing communications with the access point operates in a normal mode or in a WUR mode, a primary connectivity radio (PCR) included in the station operates in a wake-up state and a WUR included in the station operates in the wake-up state or a sleep state when the station operates in the normal mode, and the PCR operates in the wake-up state or the sleep state and the WUR operates in the wake-up state when the station operates in the WUR mode.

3. The operation method according to claim 2, wherein the beacon frame further includes at least one of information indicating whether the access point supports the WUR mode, information indicating whether the WUR supports a duty-cycle mode operation, information indicating a duty-cycle duration of the WUR, information indicating an ON/OFF ratio in the duty-cycle duration of the WUR, information indicating a channel access scheme of the WUR frame, information indicating whether a power saving (PS)-Poll protocol is supported for the WUR frame, information indicating a time required for transitioning an operation state of the PCR from the sleep state to the wake-up state, information indicating a WUR alive period for identifying whether the station is located within a coverage of the access point, and information indicating a service provider operating the access point.
2. The operation method according to claim 1, wherein the association request frame includes information indicating the period of the WUR duty cycle.

3. The operation method according to claim 1, wherein the association request frame includes information indicating on-duration in the period of the WUR duty cycle.
4. The operation method according to claim 1, wherein the beacon frame includes a legacy preamble and a WUR physical convergence layer protocol (PCLP) protocol data unit (PPDU).

11. The station according to claim 10, wherein the beacon frame further includes at least one of information indicating a period of a WUR duty cycle, information indicating a start point of the period of the WUR duty cycle, information indicating on-duration in the period of the WUR duty cycle, and information indicating a time necessary for the station to transit from a sleep state to a wake-up state.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating period of the WUR duty cycle, information indicating whether the WUR supports a duty-cycle mode operation.
4. An operation method of a station in a communication system, the operation method comprising: receiving, by the station, a beacon frame including information indicating a wake-up radio (WUR) channel used for transmission of a WUR frame from an access point; identifying, by the station, the WUR channel indicated by the beacon frame; and performing, by the station, a monitoring operation for receiving the WUR frame in the WUR channel.



5. An operation method of a station in a communication system, the operation method comprising: transmitting, by the station, an association request frame to an access point, the association request frame including information indicating a time necessary for the station to transit from a sleep state to a wake-up state; receiving, by the station, an association response frame including information indicating a start point of a period of a wake-up radio (WUR) duty cycle from the access point; identifying, by the station, the start point of the period of the WUR duty cycle indicated by the association response frame; and operating, by the station, in a WUR mode at the start point of the period of the WUR duty cycle, wherein, in the WUR mode, a WUR included in the station operates in a wake-up state or a sleep state.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to a beacon frame including information indicating a wake-up radio (WUR) channel used for transmission of a WUR frame from an access point; identifying, by the station, the WUR channel indicated by the beacon frame; and performing, by the station, a monitoring operation for receiving the WUR frame in the WUR channel.
5. The operation method according to claim 4, wherein the monitoring operation is performed to discover other access point.

6. The operation method according to claim 4, wherein the monitoring operation is performed using an identifier of other access point.

7. The operation method according to claim 6, wherein the identifier is a medium access control (MAC) address, a basic service set identifier (BSS ID), or a service set identifier (SSID).

8. The operation method according to claim 4, wherein the station operates in a normal mode or in a WUR mode, a primary connectivity radio (PCR) included in the station operates in a wake-up state and a WUR included in the station operates in the wake-up state or a sleep state when the station operates in the normal mode, and the PCR operates in the wake-up state or the sleep state and the WUR operates in the wake-up state when the station operates in the WUR mode.

9. The operation method according to claim 8, wherein the beacon frame further includes at least one of information indicating whether the access point supports the WUR mode, information indicating whether the WUR supports a duty-cycle mode operation, information indicating a duty-cycle duration of the WUR, information indicating an ON/OFF ratio in the duty-cycle duration of the WUR, information indicating a channel access scheme of the WUR frame, information indicating whether a power saving (PS)-Poll protocol is supported for the WUR frame, information indicating a time required for transitioning an operation state of the PCR from the sleep state to the wake-up state, information indicating a WUR alive period for identifying whether the station is located within a coverage of the access point, and information indicating a service provider operating the access point.
6. The operation method according to claim 5, wherein the association request frame includes information indicating the period of the WUR duty cycle, and the WUR operates in the wake-up state in on-duration in the period of the WUR duty cycle.

7. The operation method according to claim 6, wherein the association request frame further includes information indicating the on-duration.

8. The operation method according to claim 5, wherein the association response frame includes information indicating a first channel used for WUR operations, and a frequency band of the first channel is different from a frequency band of a second channel used for normal operations except for the WUR operations.

9. The operation method according to claim 5, wherein the association response frame includes information indicating a transmission interval of a beacon frame.



Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to period of the WUR duty cycle, information indicating whether the WUR supports a duty-cycle mode operation.


	With respect to claims, the Pending Application merely broaden the scope of the application by eliminating terms "an association request frame from a station, the association request frame including information indicating a time necessary for the station to transit from a sleep state to a wake-up state; generating, by the access point, an association response frame including information indicating a start point of a period of a wake-up radio (WUR) duty cycle, information indicating a transmission interval of a beacon frame including one or more information for WUR operations, wherein, at the start point of the period of the WUR duty cycle, the station which has been accessed to the access point operates in a WUR mode.”


	It has been held that the omission of the element and its function is an obvious expedient if the remaining elements perform the same function as before, In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skill in the art. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xue US 20160353382 hereafter Xue. 

As to Claim 1.   Xue discloses an operation method of an access point in a communication system [i.e. wireless network], the operation method comprising [Fig. 1 (Access Point (AP)-102), Section 0002: The present disclosure is related to power management and access point discovery in the wireless network]:
generating [Processor-110 include LE data generation module-110, see 0045], by the access point [AP-102], a beacon frame including information indicating a wake-up radio (WUR) channel [i.e. Wi-Fi channel-152 or Advertising Channnel-142, see 0049] used for transmission of a WUR frame [Figs. 1 and 5, Sections 0038, 0040, 0057, 0075: Access point broadcast advertisement packets (i.e. frame see 0059) over a particular channel in the set of channels while stations are in sleep mode; upon receiving advertisement packet, the particular station transition from sleep mode to awake mode e.g., “wake up.” An access point advertise beacon information (i.e. beacon frame) over an advertising channel according to a low energy protocol; the beacon information include a Wi-Fi protocol and information elements (IEs) that indicate a primary operating channel number of the AP. Based on BLE broadcast, the module-130 transition the station into the awake mode (i.e. Wake-Up) to communicate with the access point-102 over the Wi-Fi channel-152. The LE data generation module-110 generate beacon information that include a beacon, the beacon information include information elements (IE) indicate a primary operating channel e.g., the Wi-Fi channel-152 of the access point],
transmitting, by the access point, the beacon frame [Sections 0049, 0053: The transceiver send or broadcast the beacon information (i.e. beacon frame) to the station over an advertising channel. While Station is in sleep mode, the transceiver (i.e. radio-128) receive beacon information from AP-102 over the advertising channel; and the station tune to the advertising channel],
and transmitting, by the access point, the WUR frame in the WUR channel indicated by the beacon frame [Figs. 1, 5, Sections 0038, 0041, 0058, 0071: Upon receiving advertisement packet, the particular station transition from sleep mode to awake mode e.g., “wake up.”  A station receive the beacon information over the low energy protocol advertising channel and establish a link with the advertising AP based on the beacon information. The AP-102 send the advertisement packet to the station according to the low energy protocol and beacon information. The station enter into an awake mode to communicate with the access point based on the beacon information according to a first protocol that is different from the low energy protocol].

As to Claim 2.   Xue discloses the operation method according to claim 1, wherein a station [Station-122] performing communications with the access point operates in a normal mode or in a WUR (i.e. wake-up) mode [Section 0003, 0054: Stations in a wireless network may operate in two power modes. The station to transition from the sleep mode to the awake mode (e.g. “wake up”)], 
a primary connectivity radio (PCR) [i.e. Wi-Fi Module-132] included in the station operates in a wake-up state and a WUR [i.e. Transceivers 128/129] included in the station operates in the wake-up state or a sleep state when the station operates in the normal mode, and the PCR operates in the wake-up state or the sleep state and the WUR operates in the wake-up state when the station operates in the WUR mode [Note the above limitation includes the phrase “or” which is an alternative language which suggest a choice to be selected and steps following that selected/specific choice. Fig. 1, Sections 0052, 0054: The station operate in an awake mode and may operate in a sleep mode; in the awake mode, the transceiver 128, the Wi-Fi module-132 and the transceiver 129 may be operational. In the sleep mode, the transceiver 128 may be operational, and the Wi-Fi module 132 and the transceiver 129 may be in a low power state (e.g., non-operational) to conserve battery power at the station. The station transition from the sleep mode to the awake mode (e.g., “power up” or “wake up” the Wi-Fi module 132 and the transceiver 129), While in the awake mode, the station may also send uplink data to the access point 102 and/or to other device].

As to Claim 3.   Xue discloses the operation method according to claim 2, wherein the beacon frame further includes at least one of information indicating whether the access point supports the WUR mode, information indicating whether the WUR supports a duty-cycle mode operation, information indicating a duty-cycle duration of the WUR, information indicating an ON/OFF ratio in the duty-cycle duration of the WUR, information indicating a channel access scheme of the WUR frame, information indicating whether a power saving (PS)-Poll protocol is supported for the WUR frame, information indicating a time required for transitioning an operation state of the PCR from the sleep state to the wake-up state, information indicating a WUR alive period [i.e. Heartbeat] for identifying whether the station is located within a coverage of the access point, and information indicating a service provider [i.e. BSS-basic service set] operating the access point [Note: the above recites “at least one of” which suggest any of the options listed can be selected: Sections 0040, 0048, 0056, 0060, 0066: The beacon information may include information elements (IEs) for basic service set (BSS) operation. The beacon include a service set identification (SSID). The heartbeat signal the station remains “associated with” the access point. The SSID field 202 include information identifying the BSS of the access point and the TSF field include timing information to synchronize different nodes in the BSS. Messages include PS-poll frame].

As to Claim 4.   Xue discloses an operation method of a station [i.e. Apparatus] in a communication system [i.e. wireless network], the operation method comprising [Fig. 1 (Station-122), Section 0003: Stations in a wireless network may operate in two power modes]:
receiving, by the station, a beacon frame including information indicating a wake-up radio (WUR) channel [i.e. Wi-Fi channel-152 or Advertising Channnel-142, see 0049] used for transmission of a WUR frame from an access point [Figs. 1 and 5, Sections 0038, 0040, 0057, 0075: Access point broadcast advertisement packets (i.e. frame see 0059) over a particular channel in the set of channels while stations are in sleep mode; upon receiving advertisement packet, the particular station transition from sleep mode to awake mode e.g., “wake up.” An access point advertise beacon information (i.e. beacon frame) over an advertising channel according to a low energy protocol; the beacon information include a Wi-Fi protocol and information elements (IEs) that indicate a primary operating channel number of the AP. Based on BLE broadcast, the module-130 transition the station into the awake mode (i.e. Wake-Up) to communicate with the access point-102 over the Wi-Fi channel-152. The LE data generation module-110 generate beacon information that include a beacon, the beacon information include information elements (IE) indicate a primary operating channel e.g., the Wi-Fi channel-152 of the access point],
identifying, by the station, the WUR channel indicated by the beacon frame [Sections 0040, 0053: An access point advertise beacon information (i.e. beacon frame) over an advertising channel according to a low energy protocol; the beacon information include a Wi-Fi protocol and information elements (IEs) that indicate a primary operating channel number of the AP. While Station is in sleep mode, the transceiver (i.e. radio-128) receive beacon information from AP-102 over the advertising channel; and the station tune to the channel]; 
and performing, by the station, a monitoring operation for receiving the WUR frame in the WUR channel [Figs. 1, 5, Sections 0038, 0057, 0058, 0070: Upon receiving advertisement packet, the particular station transition from sleep mode to awake mode e.g., “wake up.”  Based on BLE broadcast, the module-130 transition the station into the awake mode (i.e. Wake-Up) to communicate with the access point-102 over the Wi-Fi channel-152. The AP-102 send the advertisement packet to the station according to the low energy protocol and beacon information. While the station receive beacon information from AP, and station monitor BLE broadcast from the AP, tune to channel].

As to Claim 5.   Xue discloses the operation method according to claim 4, wherein the monitoring operation is performed to discover other access point [Fig. 6, Sections 0070, 0081, 0109: While the station receive beacon information the station monitor and tune to channel. The station monitor and tune, by tuning amount of time and energy for discovering access point connectivity information may be improved or reduced. The method include the station-122 obtain identifying information regarding another nearby access point based on the beacon information].

As to Claim 6.   Xue discloses the operation method according to claim 4, wherein the monitoring operation is performed using an identifier [i.e. SSID] of other access point [Fig. 6, Sections 0048, 0060, 0070, 0109: The beacon include a service set identification (SSID). The SSID field 202 include information identifying the BSS of the access point and the TSF field include timing information to synchronize different nodes in the BSS. While the station receive beacon information the station monitor and tune to channel. The method include the station-122 obtain identifying information regarding another nearby access point based on the beacon information].

As to Claim 7.    Xue discloses the operation method according to claim 6, wherein the identifier is a medium access control (MAC) address, a basic service set identifier (BSS ID), or a service set identifier (SSID) [Fig. 6, Sections 0048, 0060, 0070, 0109: The beacon include a service set identification (SSID). The SSID field 202 include information identifying the BSS of the access point and the TSF field include timing information to synchronize different nodes in the BSS. While the station receive beacon information the station monitor and tune to channel. The method include the station-122 obtain identifying information regarding another nearby access point based on the beacon information].

As to Claim 8. The operation method according to claim 4, wherein the station operates in a normal mode or in a WUR mode, a primary connectivity radio (PCR) included in the station operates in a wake-up state and a WUR included in the station operates in the wake-up state or a sleep state when the station operates in the normal mode, and the PCR operates in the wake-up state or the sleep state and the WUR operates in the wake-up state when the station operates in the WUR mode [See Claim 2 rejection because both claims have similar subject matter therefore similar rejection apples herein].

As to Claim 9. The operation method according to claim 8, wherein the beacon frame further includes at least one of information indicating whether the access point supports the WUR mode, information indicating whether the WUR supports a duty-cycle mode operation, information indicating a duty-cycle duration of the WUR, information indicating an ON/OFF ratio in the duty-cycle duration of the WUR, information indicating a channel access scheme of the WUR frame, information indicating whether a power saving (PS)-Poll protocol is supported for the WUR frame, information indicating a time required for transitioning an operation state of the PCR from the sleep state to the wake-up state, information indicating a WUR alive period for identifying whether the station is located within a coverage of the access point, and information indicating a service provider operating the access point [See Claim 3 rejection because both claims have similar subject matter therefore similar rejection apples herein].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892. 
1. 	Merlin et al. US 20140112229 discloses in Section [0101] The AP transmit a beacon signal to STA (stations) of the system; Section [0126] Generally, a STA 106 (for example, wireless device 202) may include an RF wake up receiver that wakes up the receiver 212 from a sleep or doze state when a message is received from the AP 104 or another STA; Section [012] In some implementations, the STA 106 can also operate in a PS low-power mode (PS-LP mode).
2.	Park et al. US 2017/0181090 in particular the Title: STATION (STA), ACCESS POINT (AP), AND METHOD FOR COMMUNICATION OF WAKE-UP CONFIGURATION MESSAGES.
          Furthermore, each additional prior arts cited on PTO-892 but not applied in rejection contains a disclosed description related to the claimed subject matter found either in the Figures, description summary and/or disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 29, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477